DETAILED ACTION
The instant application having Application No. 16/498,358 filed on September 26, 2019 is presented for examination by the examiner.
The amended claims submitted June 13, 2022 in response to the office action mailed March 18, 2022 are under examination. Claims 11-19 and 21-31 are pending. Claims 1-10 and 20 are canceled.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Drawings
The drawing objections of the previous office action have been overcome by the amendments to the claims.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated April 13, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
	The 35 USC §112 rejections of the previous office action have been overcome by the amendments to the claims.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 18-19, 21, 23-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Konuma et al. USPGPub 2019/0204532 A1 (hereafter Konuma) in view of Nagasaki USPGPub 2008/0192124 A1. 
Regarding claim 11, Konuma teaches (Embodiment 8, Figs. 20A-20C, paragraphs [0177]-[0184]) “A lens driving device (back side camera OC1 of Figs. 20A-20C) comprising:
a housing (OIS movable part 10);
a bobbin (lens holder 111) disposed in the housing (see Figs. 20A-20C);
a magnet (magnet part 122, with first magnets 122A and 122C and second magnet 122B) disposed on the housing (see Fig. 20A);
a first coil (first coil part 112) disposed on the bobbin (see Fig. 20C); and
a substrate (base 21) comprising a second coil (OIS coil part 231) disposed at a position corresponding to the magnet (see Figs. 20B and 20C), 
wherein the housing comprises first and second side parts opposite to each other (the side with magnet 122B and without a magnet respectively that are opposite each other), and third and fourth side parts opposite to each other (the side with magnet 122A and 122C respectively which are opposite to each other),
wherein the magnet comprises a first magnet unit (122B) disposed on the first side part (that was how the first side part was designated), a second magnet unit (122A) disposed on the third side part (that was how the third side part was designated), and a third magnet unit (122C) disposed on the fourth side part (that was how the fourth side part was designated), 
wherein the first coil comprises a first coil unit (coil part 112A) facing the second magnet unit (112A faces 122A), and a second coil unit (coil part 112B) facing the third magnet unit (112B faces 122C), and
wherein the first coil is not disposed between the bobbin and the first magnet unit (see Fig. 20A no coil is disposed between the bobbin/holder 111 and the first magnet unit 122B),
wherein the second coil comprises a third coil unit (OIS coil part 231B) disposed at a position corresponding to the first magnet unit (231B faces first magnet unit 122B), a fourth coil unit (OIS coil part 231A) disposed at a position corresponding to the second magnet unit (231A faces second magnet unit 122A), and a fifth coil unit (OIS coil 231C) disposed at a position corresponding to the third magnet unit (231C faces third magnet unit 122C).”
However, Konuma fails to teach “wherein the number of turns of the coil wound in the third coil unit is greater than the number of turns of the coil wound in the fourth coil unit.”
Note however, that Konuma does teach in paragraph [0139] that “With this configuration, it is possible to increase the magnetic field from magnet 122B acting on OIS coil part 231B, so as to increase the driving force in the X-direction. It is also possible to increase the magnetic field from magnet 122B acting on AF coil part 112, so as to increase the driving force in the optical-axis direction.”
Nagasaki teaches (claim 11) “A lens driving device (lens module 20, see parts thereof below) comprising:
a housing (magnet yoke 33, which is a housing in that lens holder 29 is inside of it);
a bobbin (lens holder 29) disposed in the housing (29 is inside 33, see e.g. Fig. 3);
a magnet (magnets 31) disposed on the housing (paragraph [0050]: “Four arcuate magnets 31 providing the permanent magnetic field are fitted inside a housing or magnet yoke 33 and locate in respective corners of the lower case 21.”);
a first coil (coil 30) disposed on the bobbin (paragraph [0054]: “The coil 30 is fitted on a radially outer surface of the lens holder 29 sitting on a flange 34”); and
a substrate (lower case 21).”
Nagasaki further teaches (paragraph [0063]): “The force with which the lens holder is moved depends upon the magnetic forces created between the magnet and the coil. The more powerful the magnet or the greater the number of turns of the coil, or a greater current flow through the coil leads to a greater force.”
Thus Konuma differs from the instant claim in that a stronger magnet 122B corresponding to third coil unit 231B is used to increase the magnetic force between them, relative to the magnetic force between second magnet 122A and the fourth coil unit 231A, rather than having a greater number of turns in the third coil unit than the number of turns in the fourth coil unit as claimed.
Nagasaki teaches that either a more powerful magnet or a greater number of turns of the coil can be used to generate a greater magnetic force (see paragraph [0063]). Thus Nagasaki teaches that a stronger magnet or a coil with a greater number of turns are equivalent structures in the art.
Therefore, because these two magnet/coil configurations were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a coil with a greater number of turns for a stronger magnet, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).

Regarding claim 12, Konuma, embodiment 4, Figs. 16A-16B teaches “A lens driving device (camera OC1) comprising:
a housing (OIS movable part 10);
a bobbin (lens holder 111) disposed in the housing (see Figs. 16A-16B);
a magnet (magnet part 122) and a dummy member (balance weight 123), disposed on the housing (see Figs. 16A-16B);
a first coil (AF coil part 112) disposed on the bobbin (see Figs. 16A-16B); and
a substrate (base 21) comprising a second coil (OIS coil part 231) disposed at a position corresponding to the magnet (see Fig. 16B), 
wherein the housing comprises first (side with magnet 122B) and second side parts (side with balance weight 123) opposite to each other (these are opposite to one another along line A-A’), and third (side with magnet 122A) and fourth side parts (side with magnet 122C) opposite to each other (these are opposite to one another in the y-direction), 
wherein the magnet comprises a first magnet unit (122B) disposed on the first side part, a second magnet unit (122A) disposed on the third side part. and a third magnet unit (122C) disposed on the fourth side part, and 
wherein the dummy member is disposed on the second side part (123 is on the second side part),
wherein the second coil comprises a third coil unit (OIS coil 231B) disposed at a position corresponding to the first magnet unit (231B corresponds to first magnet 122B in Fig. 16B), a fourth coil unit (OIS coil part 231A, as shown in Fig. 12, which is also part of the fourth embodiment of Fig. 16A-16B because paragraphs [0150]-[0152]: discloses “lens driving device 1 according to Embodiment 4 will be described with reference to FIGS. 16A and 16B… Lens driving device 1 according to the present embodiment is identical to lens driving device 1 according to Embodiment 1 except that balance weight 123 of a non-magnetic material is disposed in no-magnet-disposing part R”) disposed at a position corresponding to the second magnet unit (paragraph [0107]: “three OIS coil parts 231A to 231C corresponding to magnets 122A to 122C”), and a fifth coil unit (OIS coil part 231C, which is also part of the 4th embodiment see paragraphs [0150]-[0152]) disposed at a position corresponding to the third magnet unit (231C corresponds to 122C, see paragraph [0107]).”

However, Konuma fails to teach “wherein the number of turns of the coil wound in the third coil unit is greater than the number of turns of the coil wound in the fourth coil unit.”
Note however, that Konuma does teach in paragraph [0139] that “With this configuration, it is possible to increase the magnetic field from magnet 122B acting on OIS coil part 231B, so as to increase the driving force in the X-direction. It is also possible to increase the magnetic field from magnet 122B acting on AF coil part 112, so as to increase the driving force in the optical-axis direction.”
Nagasaki teaches (claim 11) “A lens driving device (lens module 20, see parts thereof below) comprising:
a housing (magnet yoke 33, which is a housing in that lens holder 29 is inside of it);
a bobbin (lens holder 29) disposed in the housing (29 is inside 33, see e.g. Fig. 3);
a magnet (magnets 31) disposed on the housing (paragraph [0050]: “Four arcuate magnets 31 providing the permanent magnetic field are fitted inside a housing or magnet yoke 33 and locate in respective corners of the lower case 21.”);
a first coil (coil 30) disposed on the bobbin (paragraph [0054]: “The coil 30 is fitted on a radially outer surface of the lens holder 29 sitting on a flange 34”); and
a substrate (lower case 21).”
Nagasaki further teaches (paragraph [0063]): “The force with which the lens holder is moved depends upon the magnetic forces created between the magnet and the coil. The more powerful the magnet or the greater the number of turns of the coil, or a greater current flow through the coil leads to a greater force.”
Thus Konuma differs from the instant claim in that a stronger magnet 122B corresponding to third coil unit 231B is used to increase the magnetic force between them, relative to the magnetic force between second magnet 122A and the fourth coil unit 231A, rather than having a greater number of turns in the third coil unit than the number of turns in the fourth coil unit as claimed.
Nagasaki teaches that either a more powerful magnet or a greater number of turns of the coil can be used to generate a greater magnetic force (see paragraph [0063]). Thus Nagasaki teaches that a stronger magnet or a coil with a greater number of turns are equivalent structures in the art.
Therefore, because these two magnet/coil configurations were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a coil with a greater number of turns for a stronger magnet, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).

Regarding claim 13, Konuma teaches (Embodiment 8, Figs. 20A-20C, paragraphs [0177]-[0184]) “A lens driving device (back side camera OC1 of Figs. 20A-20C) comprising:
a housing (OIS movable part 10);
a bobbin (lens holder 111) disposed in the housing (see Figs. 20A-20C);
a magnet (magnet part 122, with first magnets 122A and 122C and second magnet 122B) disposed on the housing (see Fig. 20A);
a first coil (first coil part 112) disposed on the bobbin (see Fig. 20C); and
a substrate (base 21) comprising a second coil (OIS coil part 231) disposed at a position corresponding to the magnet (see Figs. 20B and 20C), 
wherein the housing comprises first and second side parts opposite to each other (the side with magnet 122B and without a magnet respectively that are opposite to each other), and third and fourth side parts opposite to each other (the side with magnet 122A and 122C respectively which are opposite to each other), 
wherein the magnet comprises a first magnet unit (122B) disposed on the first side part (that was how the first side part was designated), a second magnet unit (122A) disposed on the third side part (that was how the third side part was designated), and a third magnet unit (122C) disposed on the fourth side part (that was how the fourth side part was designated), and
wherein the first magnet unit is a 2-pole magnet (see Figs. 20A and 20B), and the second magnet unit and the third magnet unit are 4-pole magnets (see Figs. 20A and 20C),
wherein the second coil comprises a third coil unit (OIS coil part 231B) disposed at a position corresponding to the first magnet unit (231B faces first magnet unit 122B), a fourth coil unit (OIS coil part 231A) disposed at a position corresponding to the second magnet unit (231A faces second magnet unit 122A), and a fifth coil unit (OIS coil 231C) disposed at a position corresponding to the third magnet unit (231C faces third magnet unit 122C).”
However, Konuma fails to teach “wherein the number of turns of the coil wound in the third coil unit is greater than the number of turns of the coil wound in the fourth coil unit.”
Note however, that Konuma does teach in paragraph [0139] that “With this configuration, it is possible to increase the magnetic field from magnet 122B acting on OIS coil part 231B, so as to increase the driving force in the X-direction. It is also possible to increase the magnetic field from magnet 122B acting on AF coil part 112, so as to increase the driving force in the optical-axis direction.”
Nagasaki teaches (claim 11) “A lens driving device (lens module 20, see parts thereof below) comprising:
a housing (magnet yoke 33, which is a housing in that lens holder 29 is inside of it);
a bobbin (lens holder 29) disposed in the housing (29 is inside 33, see e.g. Fig. 3);
a magnet (magnets 31) disposed on the housing (paragraph [0050]: “Four arcuate magnets 31 providing the permanent magnetic field are fitted inside a housing or magnet yoke 33 and locate in respective corners of the lower case 21.”);
a first coil (coil 30) disposed on the bobbin (paragraph [0054]: “The coil 30 is fitted on a radially outer surface of the lens holder 29 sitting on a flange 34”); and
a substrate (lower case 21).”
Nagasaki further teaches (paragraph [0063]): “The force with which the lens holder is moved depends upon the magnetic forces created between the magnet and the coil. The more powerful the magnet or the greater the number of turns of the coil, or a greater current flow through the coil leads to a greater force.”
Thus Konuma differs from the instant claim in that a stronger magnet 122B corresponding to third coil unit 231B is used to increase the magnetic force between them, relative to the magnetic force between second magnet 122A and the fourth coil unit 231A, rather than having a greater number of turns in the third coil unit than the number of turns in the fourth coil unit as claimed.
Nagasaki teaches that either a more powerful magnet or a greater number of turns of the coil can be used to generate a greater magnetic force (see paragraph [0063]). Thus Nagasaki teaches that a stronger magnet or a coil with a greater number of turns are equivalent structures in the art.
Therefore, because these two magnet/coil configurations were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a coil with a greater number of turns for a stronger magnet, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
Regarding claims 14-16, Konuma, embodiment 4, Figs. 16A-16B teaches “the lens driving device according to claim 12,” however, Konuma embodiment 4 fails to teach (claim 14) “wherein the first coil comprises a first coil unit facing the second magnet unit, and a second coil unit facing the third magnet unit”; (claim 15) “wherein the first coil is not disposed between the bobbin and the first magnet unit”; and (claim 16) “wherein the first coil is not disposed between the bobbin and the dummy member.”
	Konuma embodiment 8, Figs. 20A-20C teaches (claim 14) “wherein the first coil (112) comprises a first coil unit (112A) facing the second magnet unit (112A faces 122A), and a second coil unit (112B) facing the third magnet unit (112B faces 122C).”
(claim 15) “wherein the first coil is not disposed between the bobbin and the first magnet unit (there is no coil between lens holder 111 and magnet 122B).”
	(claim 16) “wherein the first coil is not disposed between the bobbin and the dummy member (there is no coil between the lens holder 111 and the second side of 10, which is where the dummy member resides in embodiment 4 of Figs. 16A-16B).”
	Konuma further teaches (paragraphs [0180]-[0182]) “With this configuration, the effect of the magnetic field from magnet 122B acting on AF coil parts 112A and 112B is reduced, and a driving force is generated in AF coil parts 112A and 112B during automatic focusing mainly by the effect of the magnetic fields generated by magnets 122A and 122C. Accordingly, the AF tilt can be prevented since the vector of the resultant force of the driving forces acting on AF movable part 11 (lens holder 111) coincides with the optical axis.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two coil parts 112A and 112B wound in the XZ plane for the single coil 112 wound in the XY plane as taught by Konuma embodiment 8, Figs. 20A-20C in the device of Konuma embodiment 4, Figs. 16A-16B because the two coil parts prevent AF tilt since the vector of resultant force of the driving forces acting on AF movable part 11 coincides with the optical axis as taught by Konuma (paragraphs [0180]-[0182]).
	The limitations (claim 15) “wherein the first coil is not disposed between the bobbin and the first magnet unit”; and (claim 16) “wherein the first coil is not disposed between the bobbin and the dummy member” naturally follow from the above combination of embodiments, since coil parts 112A and 112B are only present facing magnets 122A and 122C.
	Regarding claims 18 and 19, Konuma, embodiment 8, Figs. 20A-20C teaches “the lens driving device according to claim 11,” however fails to teach (claim 18) “comprising a dummy member disposed on the second side part of the housing” and (claim 19) “wherein the second coil is not disposed between the dummy member and the substrate”.
	Konuma embodiment 4, Figs. 16A and 16B teaches a lens driving device (claim 18) “comprising a dummy member (balance weight 123) disposed on the second side part of the housing (balance weight 123 is on the side of the housing that faces the first side of housing with magnet 122B and that is adjacent to the camera OC2).” and (claim 19) “wherein the second coil is not disposed between the dummy member and the substrate (see Fig. 16B, there is no coil 231 between the balance weight 123 and the base).”
	Konuma further teaches (paragraphs [0154]-[0155]): “balance weight 123 is disposed in no-magnet-disposing part R in an attempt to keep the balance of weight between balance weight 123 and magnets 122A to 122C at the other three sides. A non-magnetic material having substantially the same weight and shape as each of magnets 122A to 122C of magnet part 122 can be used as balance weight 123, for example.
With this balance weight 123, the balance of weight between the four sides of OIS movable part 10 as a whole can be kept and, moreover, the condition for moving OIS movable part 10 during shake correction can be stabilized.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dummy member comprising a balance weight on the side of the housing next to the second camera OC2 where no magnet is present and no OIS coil is present as taught by Konuma embodiment 4, in the device of Konuma embodiment 8 because Konuma teaches that such a balance weight can stabilize the condition for moving OIS movable part 10 during shake correction (Konuma paragraphs [0154]-[0155]).
	Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have no OIS coil be present between the dummy member/balance weight and the substrate/base as taught by Fig. 16B of Konuma in the device of Konuma Figs. 20A-20C because there is no magnet on the second side of the housing for an OIS coil to cooperate with, and no OIS coil was present in that position in Figs. 20A-20C to begin with.
Regarding claim 21, Konuma, embodiment 4, Figs. 16A-16B teaches “the lens driving device according to claim 12.” However, Konuma, embodiment 4, Figs. 16A-16B fails to teach “wherein the first coil comprises a first coil unit facing the second magnet unit in a horizontal direction, and a second coil unit facing the third magnet unit in the horizontal direction.”
	Konuma embodiment 8, Figs. 20A-20C teaches “wherein the first coil (112) comprises a first coil unit (112A) facing the second magnet unit (112A faces 122A) in a horizontal direction (in the y-direction which is a horizontal direction), and a second coil unit (112B) facing the third magnet unit (112B faces 122C) in the horizontal direction (in the y-direction which is a horizontal direction).”
	Konuma further teaches (paragraphs [0180]-[0182]) “With this configuration, the effect of the magnetic field from magnet 122B acting on AF coil parts 112A and 112B is reduced, and a driving force is generated in AF coil parts 112A and 112B during automatic focusing mainly by the effect of the magnetic fields generated by magnets 122A and 122C. Accordingly, the AF tilt can be prevented since the vector of the resultant force of the driving forces acting on AF movable part 11 (lens holder 111) coincides with the optical axis.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two coil parts 112A and 112B wound in the XZ plane for the single coil 112 wound in the XY plane as taught by Konuma embodiment 8, Figs. 20A-20C in the device of Konuma embodiment 4, Figs. 16A-16B because the two coil parts prevent AF tilt since the vector of resultant force of the driving forces acting on AF movable part 11 coincides with the optical axis as taught by Konuma (paragraphs [0180]-[0182]).
	Regarding claim 23, Konuma embodiment 4 Figs. 16A-16B teaches “the lens driving device according to claim 12, wherein the substrate comprises a hole (circular opening 21a),” however, Konuma embodiment 4 fails to teach (claim 23) “wherein the hole of the substrate is formed closer to one side surface of the substrate.”
	Konuma embodiment 2, Figs. 14A-14C teaches (claim 23) “wherein the hole of the substrate is formed closer to one side surface of the substrate (see Fig. 14A, paragraph [0134]: “lens holder 111 is supported at a position shifted toward no-magnet-disposing part R of magnet holder 121”).”
	Konuma further teaches (paragraph [0139]): “In addition, a space formed as a result that lens holder 111 is disposed at a position shifted toward no-magnet-disposing part R of magnet holder 121 is utilized for enlarging the size of magnet 122B while keeping the aforementioned balance of weight. With this configuration, it is possible to increase the magnetic field from magnet 122B acting on OIS coil part 231B, so as to increase the driving force in the X-direction. It is also possible to increase the magnetic field from magnet 122B acting on AF coil part 112, so as to increase the driving force in the optical-axis direction. Note here that, enlarging the size of magnet 122B means enlarging an area in which the magnetic field is generated or enlarging a magnetized area in order to increase the magnetic field in the X-direction acting on OIS coil part 231B.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shift the lens holder and corresponding hole in the substrate towards the side with no magnet as taught by Konuma embodiment 2, Figs. 14A-14B, in the device of Konuma embodiment 4, Figs. 16A-16B, for the purpose of enlarging magnet 122B to increase the magnetic field in the X-direction acting on OIS coil part 231B, to make up for the absence of a magnet/OIS coil pair on the side of the lens driver adjacent to the second camera as taught by Konuma paragraph [0139].
	Regarding claim 24, the combination of Konuma embodiment 4 and Konuma embodiment 2 introduced above teaches “the lens driving device according to claim 23, wherein the one side of the substrate is adjacent to the dummy member (see Fig. 14A, paragraph [0134]: “lens holder 111 is supported at a position shifted toward no-magnet-disposing part R of magnet holder 121” in embodiment 4 the dummy member balance weight 123 is in the no-magnet-disposing part R).”
	Regarding claim 25, Konuma teaches “the lens driving device according to claim 11, wherein the second magnet unit and the third magnet unit move the bobbin in the optical axis direction (paragraph [0182]: “a driving force is generated in AF coil parts 112A and 112B during automatic focusing mainly by the effect of the magnetic fields generated by magnets 122A and 122C.” an AF driving force is in the optical axis direction), and
wherein the first magnet unit, the second magnet unit, and the third magnet unit move the housing (the three magnets 122A, 122B and 122C face OIS coils 231A, 231B and 231C respectively and move the OIS movable part 10 which is the housing) in a direction perpendicular to the optical axis direction (paragraph [0038]: “the X- and Y-directions orthogonal to the Z-axis are referred to as “optical-axis-orthogonal directions.”” paragraph [0123]: “When OIS coil part 231 is energized, a Lorentz force is generated at OIS coil part 231 by interaction between the magnetic field of magnet part 122 and a current flowing through OIS coil part 231 (Fleming's left hand rule)… With this reactive force serving as the driving force of the OIS voice coil motor, OIS movable part 10 including magnet part 122 sways in the XY plane, so that the shake correction is performed.”).”
	Regarding claim 26, Konuma, embodiment 8, Figs. 20A-20C teaches “the lens driving device according claim 11, wherein each of the second magnet unit (122A) and the third magnet unit (122C) comprises a first surface facing the first coil (inner surfaces of 122A and 122C), and
wherein the first surface of each of the second magnet unit and the third magnet unit has two polarities (see N and S polarities on the inner surfaces of 122A and 122C in Fig. 20C).”
	Regarding claim 27, Konuma, embodiment 8, Figs. 20A-20C teaches “the lens driving device according to claim 26, wherein each of the first magnet unit to the third magnet unit (magnets 122B, 122A and 122C) comprises a second surface facing the second coil (bottom surfaces of 122B, 122A and 122C) and 
wherein the second surface of each of the first to third magnets has two polarities (see N and S polarities of the bottom surfaces of 122B, 122A and 122C in Figs. 20B and 20C).”
	Regarding claim 28, Konuma teaches “the lens driving device according to claim 11, wherein … the second coil unit (231) have an elliptical shape (231 have a generally elliptical shape as seen in e.g. Fig. 11).”
	However, Konuma is silent regarding “the first coil unit … have an elliptical shape.”
The prior art and the instant claim differ by the shape of the first coil unit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an elliptical shape for the first coil unit, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Konuma is silent regarding the particular shape of the first coil unit, and any closed, wound, shape will perform the function of being a coil.
	

Regarding claim 31, Konuma teaches “wherein the dummy member comprises a non-magnetic material (paragraph [0152]: “balance weight 123 of a non-magnetic material”), or an intensity of a magnetism of the dummy member is weaker than an intensity of a magnetism of the first magnet unit (paragraph [0152]: “balance weight 123 of a non-magnetic material” a non-magnetic material has a magnetism weaker than the magnetism of the first magnet unit), wherein the dummy member has a shape different from a shape of the first magnet unit (paragraph [0154]: “A non-magnetic material having substantially the same weight and shape as each of magnets 122A to 122C of magnet part 122 can be used as balance weight 123, for example”. The genus of balance weights 123 that have substantially the same shape as each of the magnets includes balance weights that do not have the same shape as the magnets, but only substantially the same shape. Further, balance weights of substantially the same shape as each of the magnets is only “for example”. Thus balance weights that are not substantially the same shape, i.e. all other shapes, are also included in the types of balance weights because those with substantially the same shape were only an example).”

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma et al. USPGPub 2019/0204532 (hereafter Konuma) in view of Nagasaki USPGPub 2008/0192124 A1 as applied to claim 11 above, and further in view of Kawamura et al. US 5,229,983 (hereafter Kawamura).
Regarding claim 17, the Konuma-Nagasaki combination teaches “the lens driving device according to claim 11,” and Konuma further teaches “wherein the first magnet unit is a 2- pole magnet (see Figs. 20A and 20B, 122B is a 2-pole magnet), and the second magnet unit and the third magnet unit are 4-pole magnets (see Fig. 20C, 122C and 122A are four pole magnets),
wherein each of the second magnet unit and the third magnet unit comprises a first magnet portion (the bottom half, in the Z-direction, of magnets 122C and 122A) comprising a N-pole and a S-pole (the bottom half of 122C and 122A each comprise a N-pole and a S-pole see Fig. 20C), a second magnet portion (the top half, in the Z-direction, of magnets 122C and 122A) disposed on the first magnet portion (the top halves are disposed on the bottom halves) and comprising a N-pole and a S-pole (the top halves of 122C and 122A comprise a N-pole and a S-pole).” 
However, Konuma and Nagasaki are silent regarding “and a neutral portion disposed between the first magnet portion and the second magnet portion and having no polarity, and
wherein the first magnet portion and the second magnet portion are spaced apart from each other by the neutral portion.”
	Kawamura teaches “4- pole magnet (Fig. 19) … a first magnet portion (magnet member 122) comprising a N-pole and a S-pole (see Figs. 19 and 20, 122 has both a S-pole and a N-pole, marked by a dotted N in Fig. 19), a second magnet portion (magnet member 123) disposed on the first magnet portion (123 is disposed on 122) and comprising a N-pole and a S-pole (see Fig. 19, 123 has both a N-pole and a S-pole), and a neutral portion (non-magnetic member 124) disposed between the first magnet portion and the second magnet portion (see Fig. 19 and col. 7 line 54 to col. 8 line 2: “The non-magnetic member 124 extends between the magnet members 122 and 123”) and having no polarity (non-magnetic member 124), and
wherein the first magnet portion and the second magnet portion are spaced apart from each other by the neutral portion (see Fig. 19 and col. 7 line 54 to col. 8 line 2: “The non-magnetic member 124 extends between the magnet members 122 and 123”).”
Kawamura further teaches in Fig. 7, a 4-pole magnet made only of magnet members 122 and 123 without a non-magnetic member 124 there-between.
Konuma discloses the claimed invention except that 4-pole magnets without a neutral zone are used instead of 4-pole magnets with a neutral zone. Kawamura shows that a 4-pole magnet with a neutral zone is an equivalent structure in the art. Therefore, because these two 4-pole magnets were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute 4-pole magnets with a neutral zone as taught by Kawamura for 4-pole magnets without a neutral zone, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma et al. USPGPub 2019/0204532 (hereafter Konuma) in view of Nagasaki USPGPub 2008/0192124 A1 as applied to claim 21 above, and further in view of Chan et al. USPGPub 2017/0168314 A1 (hereafter Chan).
	Regarding claim 22, the Konuma-Nagasaki combination teaches “the lens driving device according to claim 21” however, Konuma is silent regarding “wherein the bobbin comprises a first protrusion and a second protrusion disposed on the opposite side of the first protrusion, and
wherein the first coil unit is disposed to surround the first protrusion, and the second coil unit is disposed to surround the second protrusion.”
	Chan teaches (Fig. 1) ““wherein the bobbin comprises a first protrusion (the lefthand-side protrusion 11) and a second protrusion (the righthand-side protrusion 11) disposed on the opposite side of the first protrusion (paragraph 20: “the holder 10 has two protrusions 11 respectively formed on opposite sides thereof”), and
wherein the first coil unit is disposed to surround the first protrusion (paragraph [0020]: “wherein the first coils C1 are disposed on the holder 10 and around the protrusions 11”), and the second coil unit is disposed to surround the second protrusion (paragraph [0020]: “wherein the first coils C1 are disposed on the holder 10 and around the protrusions 11”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two protrusions on the bobbin around which the vertical AF coils are wound as taught by Chan in the lens driving device of the Konuma-Nagasaki combination for the purpose of providing a support on the bobbin around which the coils can be secured. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma et al. USPGPub 2019/0204532 (hereafter Konuma) in view of Nagasaki USPGPub 2008/0192124 A1 as applied to claim 11 above, and further in view of Yoshioka et al. USPGPub 2009/0225454 A1 (hereafter Yoshioka).
Regarding claim 29, the Konuma-Nagasaki combination teaches “the lens driving device according to claim 11,” and Konuma further teaches “comprising:
an upper elastic member (Figs. 10A and 10B, upper elastic supporting member 13) disposed on the bobbin (paragraph [0074]: “Upper elastic supporting member 13 includes upper plate springs 131 and 132 adapted to elastically support AF movable part 11”) and coupled to the bobbin and the housing (paragraph [0075] “Spring portion 131A includes lens-holder fixing portion 131a to be fixed to lens holder 111, magnet-holder fixing portion 131b to be fixed to magnet holder 121”): and
a support member (suspension wires 31A, 31B, 32A and 32B) coupled to the upper elastic member and the substrate (paragraph [0074]: “AF power-supply lines 171 and 172 are connected to power-supplying suspension wires 32B and 32A, and supply electricity to AF control part 16 (control IC 161). Signal lines 173 and 174 are connected to signal suspension wires 31B and 31A, and provide the control signals to AF control part 16 (control IC 161).”), …wherein the upper elastic member comprises a first upper elastic unit and a second upper elastic unit that are spaced apart from each other (see gap between 132 and 131 in the lower right-hand-side of Fig. 10A), and
wherein one side end portion of the first coil unit is coupled to the first upper elastic unit (paragraph [0074]: “Upper plate springs 131 and 132 function as coil power-supply lines for supplying electricity to AF coil part 112.”) and one side end portion of the second coil may be coupled to the second upper elastic unit (paragraph [0074]: “Upper plate springs 131 and 132 function as coil power-supply lines for supplying electricity to AF coil part 112.”).”
	However, Konuma fails to explicitly teach “wherein the first coil unit and the second coil unit are electrically connected.”
Yoshioka (Fig. 19) teaches “wherein the first coil unit and the second coil unit are electrically connected (paragraph [0075] “The winding wire that forms the first coil 58 and the winding wire that forms the second coil 60 are electrically connected via a relay line 62”).”
Yoshioka further teaches (paragraph 75) that relay line 62 electrically connects coils 58 and 60 to form a serial connection.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a connecting portion between the two AF coils as taught by Yoshioka in the lens driving device of the Konuma-Nagasaki combination in order to electrically connect the AF coils in a serial connection as taught by Yoshioka (paragraph 75).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma et al. USPGPub 2019/0204532 (hereafter Konuma) in view of Nagasaki USPGPub 2008/0192124 A1 as applied to claim 11 above, and further in view of Li et al. WO 2018/107725 A1 (hereafter Li, where reference will be made to the attached machine translation).
	Regarding claim 30, Konuma teaches “a camera module (paragraph [0033]: “a dual camera consisting of two back side cameras OC1 and OC2 adjacent to each other”) comprising:	
a first lens driving device according to claim 11 (see claim 11 above); and
a second lens driving device (OC2) adjacent to the first lens driving device (see Fig. 20A),  wherein the second lens driving device is disposed adjacent to the second side part of the housing of the first lens driving device (the back side camera OC2 is adjacent the side part of the housing 10 where no magnet resides which is the same positioning as in the instant application Fig. 3).”
However, Konuma fails to explicitly teach “wherein the second lens driving device comprises:
a housing;
a bobbin disposed in the housing of the second lens driving device;
a third coil disposed on an outer circumferential surface of the bobbin of the second lens driving device;
a magnet disposed in the housing of the second lens driving device and facing the third coil: and
a fourth coil facing the magnet of the second lens driving device, 
wherein the magnet of the second lens driving device comprises four magnet units disposed at the corners of the housing of the second lens driving device.”
	Li teaches (Figs. 8 and 9) “A camera module (camera module 30) comprising:
a first lens driving device (lens driving device of the first optical package 100) … and
a second lens driving device (lens driving device of the second optical package 400) adjacent to the first lens driving device (see Figs. 8 and 9), wherein the second lens driving device is disposed adjacent to the fourth side part of the housing of the first lens driving device (400 is adjacent to the side of 100 with a weight 260 rather than a magnet, which is the same side as in Fig. 3 of the instant application, and which must therefore read on the claim), wherein the second lens driving device comprises:
a housing (see housing in Fig. 10);
a bobbin (second optical package body 400) disposed in the housing of the second lens driving device (see Figs. 8-10);
a third coil (third coil 520) disposed on an outer circumferential surface of the bobbin of the second lens driving device (paragraph [0056] “the third coil 520 is radially wound on the surface of the second optical package 400”);
a magnet (fourth magnetic member 600) disposed in the housing of the second lens driving device (see Figs. 8-10) and facing the third coil (see Fig. 8-10); and
a fourth coil (fourth coil 540) facing the magnet of the second lens driving device (paragraph [0057]: “one fourth coil 540 is disposed on one side of each fourth magnetic member 600”), 
wherein the magnet of the second lens driving device comprises four magnet units (paragraph [0060]: “the number of the fourth magnetic members 600 is four”) disposed at the corners of the housing of the second lens driving device (paragraph [0060]: “The fourth magnetic members 600 are respectively located at positions corresponding to the four corners of the second optical package 400”).”
Li further teaches (paragraph [0061]) “In the camera module 30 provided by the embodiment of the present application, the minimum distance between the counterweight 260 and the fourth magnetic member 600 is not greater than 1 mm. Since the magnetic interference between the two camera units 10 is relatively small, the distance between the camera units 10 is not greater than 1 mm, which reduces the difficulty of assembling the camera module 30, saves the space of the whole machine environment, and is beneficial to the camera module 30 minimal design.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the configuration of the second lens driver of Konuma the configuration of the second lens driver of Li because Li teaches that these two lens drivers in combination saves the space of the whole machine environment by minimizing a required distance between the two lens drivers while minimizing magnetic interference between the two camera units (Li paragraph [0061]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872